                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                 No. 4:16-CV-00271-D


 L.B.,                                                )
                                                      )
                Plaintiff,                            )
                                                      )
 v.                                                   )     STIPULATION OF DISMISSAL
                                                      )          WITH PREJUDICE
 EDGECOMBE COUNTY PUBLIC SCHOOLS                      )
 BOARD OF EDUCATION, et al.,                          )
                                                      )
                Defendants.                           )

         Pursuant to Rule 41(a)(1)(A)(ii), plaintiff L.B. and all defendants, by and through
undersigned counsel, stipulate to the dismissal of all claims of L.B. in this matter with prejudice
as to all defendants.

         This the 23d day of December 2020.

                                              /s/ Leto Copeley
                                              Leto Copeley
                                              N.C. State Bar No. 12624
                                              White & Stradley, PLLC
                                              3105 Charles B. Root Wynd
                                              Raleigh, North Carolina 27612
                                              (919) 844-0400
                                              leto@whiteandstradley.com


                                              /s/ Stacey Gahagan_________
                                              Stacey Gahagan
                                              N.C. State Bar No. 44393
                                              3326 Durham Chapel Hill Blvd., Suite 210-C
                                              Durham, NC 27707
                                              (919) 942-1430
                                              sgahagan@ncgplaw.com

                                              Attorneys for Plaintiff




           Case 4:16-cv-00271-D Document 235 Filed 12/23/20 Page 1 of 3
                           /s/ Donna Rascoe
                           Donna Rascoe
                           N.C. State Bar No. 20078
                           Cranfill Sumner & Hartzog LLP
                           5420 Wade Park Blvd., #300
                           Raleigh, NC 27607
                           drascoe@cshlaw.com
                           Attorneys for Defendants Marc Whichard,
                           Craig Harris, Bill Strother, Alaina Ritter,
                           Alyssa Parrish-Stafford, Dana Harmon,
                           Miles Stafford, and Rebecca Sugg


                           /s/ Melissa J. Michaud
                           Melissa J. Michaud (N.C. State Bar No. 39919)
                           THARRINGTON SMITH, L.L.P.
                           150 Fayetteville Street, Suite 1800 (27601)
                           Post Office Box 1151
                           Raleigh, North Carolina 27602-1151
                           Telephone: (919) 821-4711
                           Fax: (919) 829-1583
                           E- mail: mmichaud@tharringtonsmith.com
                           Attorneys for Defendants Edgecombe County
                           Board of Education and John Farrelly




                              2
Case 4:16-cv-00271-D Document 235 Filed 12/23/20 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Stipulation of Dismissal With Prejudice
was electronically filed with the Clerk of the Court using CM/ECF which will send notification
of such to the following:



       Melissa J. Michaud
       THARRINGTON SMITH, L.L.P.
       150 Fayetteville Street, Suite 1800 (27601)
       Post Office Box 1151
       Raleigh, North Carolina 27602-1151
       mmichaud@tharringtonsmith.com
       Attorneys for Defendants Edgecombe County
       Board of Education and John Farrelly


       Donna Rascoe
       Katie Jefferson
       Cranfill Sumner & Hartzog LLP
       5420 Wade Park Blvd., #300
       Raleigh, NC 27607
       drascoe@cshlaw.com
       kjefferson@cshlaw.com
       Attorneys for Defendants Marc Whichard,
       Craig Harris, Bill Strother, Alaina Ritter,
       Alyssa Parrish-Stafford, Dana Harmon,
       Miles Stafford, and Rebecca Sugg

       This the 23d day of December 2020

                                             /s/ Leto Copeley
                                             Leto Copeley
                                             N.C. State Bar No. 12624
                                             White & Stradley, PLLC
                                             3105 Charles B. Root Wynd
                                             Raleigh, North Carolina 27612
                                             (919) 844-0400
                                             leto@whiteandstradley.com




                                                3
          Case 4:16-cv-00271-D Document 235 Filed 12/23/20 Page 3 of 3
